Case 3:18-cv-11933-BRM-ZNQ Document 47 Filed 03/01/21 Page 1 of 11 PageID: 810




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY



 YUJUE WANG, et al.,

                                                                     Civil Action No.
                          Plaintiffs,
                                                               3:18-cv-11933 (BRM) (ZNQ)
                          v.
                                                           MEMORANDUM OPINION AND
                                                                  ORDER
 NEW JERSEY STATE POLICE, et al.,

                          Defendants.



        This matter comes before the Court upon Plaintiff Yujue Wang’s (“Ms. Wang”) and her

 husband, Peng Xie’s (“Mr. Xie”) (collectively, “Plaintiffs”) Motion for Leave to File a Third

 Amended Complaint (the “Motion”). (Moving Br., ECF No. 43-3.) Defendants New Jersey State

 Police, Detective Joseph Czech, Detective Brian Quirk, and John Does 1-10 (collectively,

 “Defendants”) opposed, (Defs.’ Opp’n, ECF No. 44), and Plaintiffs replied, (Pls.’ Reply, ECF No.

 45). The Court has carefully considered the arguments and decides the matter without oral

 argument pursuant to Federal Rule of Civil Procedure 78 and Local Civil Rule 78.1. For the reasons

 set forth herein, Plaintiffs’ Motion is denied.

 I.     BACKGROUND

        Plaintiffs seek leave to file a Third Amended Complaint. This action stems from events

 that occurred during a New Jersey State Police investigation of a business suspected of prostitution.

 (Third Am. Compl. at ¶¶ 20-26, ECF No. 43-4.) Plaintiffs allege, among other things, that

 Defendants, acting as agents of the New Jersey State Police, unlawfully arrested and imprisoned

 Ms. Wang, failed to consider evidence of her innocence, and subjected her to public and private

 humiliation. (See generally id.) Plaintiffs allege that Ms. Wang suffered from malicious


                                                   7
Case 3:18-cv-11933-BRM-ZNQ Document 47 Filed 03/01/21 Page 2 of 11 PageID: 811




 prosecution, conspiracy by Defendants to unlawfully arrest, imprison, and maliciously prosecute

 her, as well as resulting emotional distress and humiliation. (Id. at ¶¶ 110-38.) Plaintiffs further

 allege violations of Ms. Wang’s rights under the New Jersey Constitution and New Jersey Civil

 Rights Act (N.J.S.A. §§ 10:6-1 to 2), including violations of her right of due process, privacy, and

 freedom from unreasonable searches and seizures. (Id. at ¶¶ 139-46.) Lastly, Plaintiffs allege that

 Mr. Xie suffered from a loss of consortium with Ms. Wang due to Defendants’ actions. (Id. at ¶¶

 152-54.)

        Plaintiffs filed their First Complaint on July 22, 2018 against Defendants New Jersey State

 Police, Detective Joseph Czech, Detective Brian Quirk, and John Does 1-10. (Compl., ECF No.

 1.) Plaintiffs then filed First and Second Amended Complaints, to which Defendants did not

 respond. (ECF Nos. 5 and 6.) The Court issued a Consent Order to vacate a default judgment

 against Defendants and extended the time for Defendants to respond to the Second Amended

 Complaint. (ECF No. 14.) On December 28, 2018, Defendants filed a motion to dismiss the Second

 Amended Complaint. (ECF No. 15.) Plaintiffs requested additional time to respond to Defendants’

 motion to dismiss twice, first for impending state court trials and second because of Plaintiffs’

 previously scheduled commitments. The Court granted both extensions. (ECF Nos. 17, 19, and

 20.) Plaintiffs then filed an opposition to Defendants’ motion to dismiss on February 26, 2019.

 (ECF No. 21.) Defendants did not file a timely reply and requested more time. The Court granted

 the extension, (ECF No. 23), and Defendants replied on March 29, 2019, (ECF No. 24). On August

 19, 2019, the Court granted in part and denied in part Defendants’ motion to dismiss. (ECF Nos.

 25 and 26.)

        Defendants then requested an extension of time to answer Plaintiffs’ Second Amended

 Complaint. (ECF No. 27.) The Court extended the time for Defendants to answer until September




                                                  7
Case 3:18-cv-11933-BRM-ZNQ Document 47 Filed 03/01/21 Page 3 of 11 PageID: 812




 16, 2019, and Defendants filed their answer on September 17, 2019. (ECF No. 28.) On November

 20, 2019, the Court entered a Pre-Trial Scheduling Order, which set the deadlines for written

 discovery to December 25, 2019, filing motions to amend pleadings to March 21, 2020, and fact

 discovery to August 7, 2020. (ECF No. 33.) The Court granted a discovery confidentiality order

 on March 2, 2020, and both parties submitted documents in response to notices to produce. (ECF

 No. 36.) Telephone status conference calls were held on June 17, 2020 and August 3, 2020. (ECF

 Nos. 39 and 40.) On December 1, 2020, Plaintiffs informed the Court that they learned additional

 details about Detective Sefick’s and Detective Cipot’s involvement in the matter through Detective

 Quirk’s deposition on November 17, 2020. (Moving. Br. at 4.) Although the Court informed

 Plaintiffs that the time for amending the complaint had long passed, the Court allowed Plaintiffs

 to seek leave to file a third amended complaint by December 21, 2020. The Court also extended

 the deadline for discovery to February 25, 2021. (Id.)

 II.      LEGAL STANDARD

          A. Rule 15(a)(2)

          Rule 15(a)(2) authorizes a party to amend its pleadings “only with the opposing party’s

 written consent or the court’s leave.” Rule 15(a)(2) further instructs that “[t]he court should freely

 give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). Though within the discretion of the

 Court,

                 [i]n the absence of any apparent or declared reason—such as undue
                 delay, bad faith or dilatory motive on the part of the movant,
                 repeated failure to cure deficiencies by amendments previously
                 allowed, undue prejudice to the opposing party by virtue of
                 allowance of the amendment, futility of amendment, etc.—the leave
                 sought should, as the rules require, be “freely given.”

 Foman v. Davis, 371 U.S. 178, 182 (1962).

          “Futility ‘means that the complaint, as amended, would fail to state a claim upon which



                                                   7
Case 3:18-cv-11933-BRM-ZNQ Document 47 Filed 03/01/21 Page 4 of 11 PageID: 813




 relief could be granted.’” Great W. Mining & Min. Co. v. Fox Rothschild, LLP, 615 F.3d 159, 175

 (3d Cir. 2010) (citing In re Merck & Co. Sec., Derivative, & ERISA Litig., 493 F.3d 393, 400 (3d

 Cir. 2007). “The standard for assessing futility is the ‘same standard of legal sufficiency as applies

 under Federal Rule of Civil Procedure 12(b)(6),’” meaning that all pleaded allegations are taken

 as true and viewed in a light most favorable to plaintiff. Id. (citing Shane v. Fauver, 213 F.3d 113,

 115 (3d Cir. 2000); Winer Family Trust v. Queen, 503 F.3d 319, 330-31 (3d Cir. 2007)). “[D]elay

 alone does not justify denying a motion to amend.” Allegheny Plant Servs., Inc. v. Carolina Cas.

 Ins. Co., No. 14-4265, 2017 WL 772905, at *4 (D.N.J. Feb. 27, 2017). “[P]rejudice to the non-

 moving party is the touchstone for the denial of an amendment.” Phillips v. Borough of Keyport,

 179 F.R.D. 140, 144 (D.N.J. 1998) (quoting Cornell & Co. v. Occupational Safety & Health

 Review Comm’n, 573 F.2d 820, 823 (3d Cir.1978)) (alteration in original). The Third Circuit has

 contemplated that the standard for denial of amendment is high, stating “[g]enerally, Rule 15

 motions should be granted.” United States ex rel. Customs Fraud Investigations, LLC. v. Victaulic

 Co., 839 F. 3d 242, 249 (3d Cir. 2016).

        B. Heightened Standard of Review Under Rule 16(b)(4)

        When a Motion for Leave to File an Amended Complaint is filed after the court-ordered

 deadline, the liberal Rule 15 standard yields to the “good cause” requirement of Rule 16(b)(4). Lee

 v. Park, No. 17-1421, 720 Fed. Appx. 663, 669 (3d Cir. 2017); Dimensional Commc’ns, Inc. v. OZ

 Optics, Ltd., No. 04–1817, 2005 WL 195076, at *2 (3d Cir. 2005). Thus, to proceed in such

 context, a plaintiff must make the threshold showing that there is “good cause” to modify the

 Court’s Scheduling Order, and that he or she has acted with reasonable diligence despite the failure

 to comply with same. Young v. United States, 152 F. Supp. 3d 337, 352-53 (D.N.J. 2015); see also

 Fed. R. Civ. P. 16(b)(4) (“A schedule may be modified only for good cause and with the judge’s




                                                   7
Case 3:18-cv-11933-BRM-ZNQ Document 47 Filed 03/01/21 Page 5 of 11 PageID: 814




 consent.”); Race Tires Am., Inc. v. Hoosier Racing Tire Corp., 614 F.3d 57, 84 (3d Cir. 2010)

 (“Rule 16(b)(4) focuses on the moving party’s burden to show due diligence.”). If a plaintiff

 demonstrates good cause, the Court then reverts to the standard set forth in Fed. R. Civ. P. 15(a),

 and still has discretion to deny the amendment if there is “undue delay,” “bad faith,” “dilatory

 motive,” “repeated failure to cure deficiencies by amendments previously allowed,” “undue

 prejudice to the opposing party,” or “futility.” Great W. Mining & Min. Co. v. Fox Rothschild LLP,

 615 F.3d 159, 174 (3d Cir. 2010).

 III.   DISCUSSION

        Defendants first argue that the Motion should be decided under the “good cause” and

 “reasonable diligence” standards of Rule 16(b)(4) of the Federal Rules of Civil Procedure

 (hereinafter, “Rule” unless otherwise stated) because Plaintiffs filed the Motion after the Court-

 ordered deadline of March 31, 2020. (Defs.’ Opp’n at 3-4.) Plaintiffs argue that they filed the

 Motion within the new deadline set by the Court, December 21, 2020, (ECF No. 42), and therefore

 Rule 15 is the appropriate standard of review. The Court disagrees with Plaintiffs characterization

 of the December 21, 2020 deadline. The Court did not amend the Scheduling Order and extend the

 deadline to amend the complaint to December 21, 2020. The Court simply established a deadline

 for Plaintiffs to file their Motion for Leave to File a Third Amended Complaint. For purposes of

 the standard of review, Plaintiffs filed the Motion well after the established deadline of March 31,

 2020. The Court will therefore analyze the parties’ arguments under a Rule 16 “good cause”

 standard of review. See Fed. R. Civ. P. 16.

        Defendants argue that under the Rule 16 standard, the Motion should be denied because

 Plaintiffs fail to satisfy the good cause requirement. Furthermore, Defendants argue that even if

 the Court finds that Plaintiffs satisfied the good cause requirement, leave should be denied because




                                                  7
Case 3:18-cv-11933-BRM-ZNQ Document 47 Filed 03/01/21 Page 6 of 11 PageID: 815




 it causes undue delay and prejudice, is futile, and was brought by Plaintiffs in bad faith or with

 dilatory motive. (Defs.’ Opp’n at 4-5.) The Court now considers the Motion under Rule 16’s good

 cause standard.

        A. Good Cause

        Plaintiffs must make the threshold showing that there is “good cause” to modify the Court’s

 Scheduling Order, and that they have acted with reasonable diligence despite the failure to comply

 with same. Young v. United States, 152 F. Supp. 3d 337, 352-53 (D.N.J. 2015); see also Fed. R.

 Civ. P. 16(b)(4) (“A schedule may be modified only for good cause and with the judge’s

 consent.”); Race Tires Am., Inc. v. Hoosier Racing Tire Corp., 614 F.3d 57, 84 (3d Cir. 2010)

 (“Rule 16(b)(4) focuses on the moving party’s burden to show due diligence.”). If a plaintiff

 demonstrates good cause, the Court then reverts to the standard set forth in Fed. R. Civ. P. 15(a),

 and still has discretion to deny the amendment if there is “undue delay,” “bad faith,” “dilatory

 motive,” “repeated failure to cure deficiencies by amendments previously allowed,” “undue

 prejudice to the opposing party,” or “futility.” Great W. Mining & Min. Co. v. Fox Rothschild LLP,

 615 F.3d 159, 174 (3d Cir. 2010).

        Here, Plaintiffs argue that they satisfy the good cause requirement because their delay in

 seeking to add Officers Sefick and Cipot will not burden the Court or cause prejudice to

 Defendants. (Pls.’ Reply at 6.) However, Plaintiffs note that they received Officer Sefick’s and

 Officer Cipot’s investigative reports regarding Ms. Wang’s arrest in June 2020. Plaintiffs then

 claim that “as a result of additional details gleaned” from Defendant Quirk’s deposition, Plaintiffs

 realized “the need to amend the complaint.” (Id at 8-9.) After reviewing the deposition of

 Defendant Quirk, the Court finds that Plaintiffs have not met the good cause requirement of Rule

 16. Defendant Quirk’s deposition does not offer any additional information to the investigative




                                                  7
Case 3:18-cv-11933-BRM-ZNQ Document 47 Filed 03/01/21 Page 7 of 11 PageID: 816




 reports that Plaintiffs, by their own admission, had access to in June 2020. (See Defs.’ Opp’n,

 Exhibit J, Quirk Dep. at 36:14-37:2, 39:23-40:10, 99:16-100:1.) Furthermore, Ms. Wang testified

 in her deposition and certified in her interrogatory responses about her knowledge of Officer

 Sefick’s and Officer Cipot’s involvement in her case as early as her arrest date in 2016. (See Defs.’

 Opp’n, Ex. L, at 14.) Therefore, Plaintiffs’ failed to act diligently while aware of Officer Sefick’s

 and Officer Cipot’s involvement as early as 2016, after receiving Defendants Initial Disclosures

 in January 2020, and again after gaining access to Officer Sefick’s and Officer Cipot’s

 investigative reports in June 2020. Plaintiffs’ unwarranted delay until December 2020 to seek

 leave to amend their complaint, fails to satisfy the good cause standard. On this ground alone,

 Plaintiffs’ Motion is denied.

        As discussed below, even if the Court finds good cause for Plaintiffs’ delay, the analysis

 of the Rule 15 factors would lead the Court to the same result.

        B. Undue Delay and Prejudice

        Defendants allege that by seeking leave to amend their complaint a third time, Plaintiffs

 are causing undue delay to the Court and unfair prejudice to Defendants. (Defs.’ Opp’n at 11, 13-

 16.) Regarding delay, Defendants argue that their “Initial Disclosures [of January 3, 2020]

 provided Plaintiffs and their attorneys with extensive details concerning Detective Sergeants

 Sefick’s and Cipot’s involvement with the case.” (Id. at 13.) Defendants argue that investigative

 reports and internal affairs statements made by Detectives Sefick and Cipot were available to

 Plaintiffs when Defendants submitted all requested documents on June 12, 2020 and that more

 information about their roles in the investigation was made available to Plaintiffs in Defendants’

 responses to Plaintiffs’ first set of interrogatories. (Id. at 13-14.) Defendants further argue that

 Plaintiffs could have added Detectives Sefick and Cipot in the First Complaint because Ms. Wang




                                                  7
Case 3:18-cv-11933-BRM-ZNQ Document 47 Filed 03/01/21 Page 8 of 11 PageID: 817




 “testified during her own deposition that Detective Sergeant Cipot was present at a proffer session

 which took place at her former attorney’s law firm sometime between August 25, 2016 and

 September 28, 2016.” (Id. at 15.) Thus, Ms. Wang was aware of Detective Cipot’s involvement at

 that time. (Id.)

         Plaintiffs allege that, regarding the Initial Disclosures, Defendants named Detectives

 Sefick and Cipot as officers involved in the prostitution investigation at large, but “did not provide

 any documents as part of the disclosure.” (Pls.’ Reply at 7.) Regarding the other sources of

 information mentioned above, Plaintiffs argue that the Motion will not unduly delay the case

 because discovery itself did not begin until after the Court granted Defendants’ request for a

 discovery confidentiality order on March 2, 2020. (Id.) Plaintiffs further argue that the generic

 court delays that occurred because of COVID-19 around that time contributed to the slow

 discovery process, and that Defendants did not produce their first set of discovery documents until

 June 12, 2020, (id. at 7-8), which prevented Plaintiffs from accessing the detailed investigative

 reports and internal affairs statements. Additionally, Plaintiffs argue that due to the delayed nature

 of the case’s timeline, they could not depose their first witness, Detective Quirk, until November

 17, 2020. (Id. at 9.)

         Delay alone, without more, is typically not enough to justify denying a motion to amend.

 Adams v. Gould, Inc., 739 F.2d 858, 868 (3d Cir. 1984). In determining undue delay, courts must

 “focus on the plaintiffs’ motives for not amending their complaint to assert this claim earlier.” (Id.)

         Defendants argue that “evaluating two new defendants for conflicts of interest; filing

 responsive pleadings (and/or motions to dismiss) for two new defendants; and . . . extensive

 supplemental discovery” will lead to “further delays associated with serving two more defendants

 with process[.]” (Defs.’ Opp’n at 16.) The Court agrees with Defendants in that Plaintiffs’ decision




                                                   7
Case 3:18-cv-11933-BRM-ZNQ Document 47 Filed 03/01/21 Page 9 of 11 PageID: 818




 to wait until December 2020 to seek leave to file a Third Amended Complaint rises to the level of

 undue delay. This is especially true where Plaintiffs had the requisite knowledge of Officer

 Sefick’s and Officer Cipot’s involvement since 2016, again in January 2020, and also again in

 June 2020. Furthermore, Defendant Quirk’s deposition did not shed any additional light on Officer

 Sefick’s and Officer Cipot’s involvement than what should have been gleaned from the

 investigative reports alone. Plaintiffs had multiple earlier opportunities to amend their complaint

 to add Officers Sefick and Cipot and failed to do so. As a result, the Court finds undue delay here.

 Additionally, the Court also finds that Defendants will be significantly prejudiced if compelled to

 reset motion practice and the discovery process at such a late stage in the litigation. This factor

 weighs against granting leave to amend the complaint.

        C. Bad Faith and Dilatory Motive

        Defendants allege that Plaintiffs are “attempt[ing] to ‘re-start’ discovery almost two-and-

 a-half years after they filed their lawsuit” by seeking leave to file a Third Amended Complaint.

 (Defs.’ Opp’n at 17.) Defendants further argue that Plaintiffs’ argument that they learned more

 about Sefick’s and Cipot’s involvement on November 17, 2020 during Defendant Quirk’s

 deposition is “demonstrably false” because Quirk’s deposition “reveals nothing about Detective

 Sergeant Sefick and/or Detective Sergeant Cipot’s involvement with the facts of the case.” (Defs.’

 Opp’n at 16.)

        The Court agrees with Defendants that discovery will be significantly delayed.

 Furthermore, the Court agrees with Defendants that Plaintiffs’ claim that they gleaned additional

 information regarding Officer Sefick’s and Officr Cipot’s involvement from Defendant Quirk’s

 deposition requiring amendment is at least exaggerated. Furthermore, as previously addressed,

 Plaintiffs had the requisite knowledge to add these defendants as early as 2016 and at the latest by




                                                  7
Case 3:18-cv-11933-BRM-ZNQ Document 47 Filed 03/01/21 Page 10 of 11 PageID: 819




 June 2020. That being said, the Court will not go so far as to say that Plaintiffs’ efforts rise to the

 level of bad faith or dilatory motive. Thus, this factor does not weigh in favor or against the

 amendment.

        D. Futility

        Lastly, Defendants argue that Plaintiffs’ proposed Third Amended Complaint is futile.

 (Defs.’ Opp’n 17.) In determining whether a proposed amendment is futile, the Court “applies the

 same standard of legal sufficiency as applies under Rule 12(b)(6).” In re Burlington Coat Factory

 Sec. Litig., 114 F.3d 1410, 1434 (3d Cir. 1997) (citations omitted). An amended complaint is futile

 if, as amended, it “would fail to state a claim upon which relief could be granted.” Id. The Court

 “determines futility by taking all pleaded allegations as true and viewing them in the light most

 favorable to [the moving party].” Great W. Mining & Min. Co., 615 F.3d at 175. “To survive a

 motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to state a

 claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal

 quotation marks omitted).

        Defendants argue that the “vast majority of [Plaintiffs’] new claims are time barred” and

 do not relate back to any of Plaintiffs’ prior complaints in this action. (Defs.’ Opp’n at 19.)

 Plaintiffs did not respond to these claims in their reply. (See generally Pls.’ Reply.) Defendants

 correctly note that amendments seeking to add new parties relate back only if the claims against

 the proposed additional defendants “arose out of conduct, transaction, or occurrence set out . . . in

 the original pleading” and within the service period, the proposed additional defendants “received

 such notice of the action that [they] [would] not be prejudiced in defending on the merits;” and

 they “knew or should have known that the action would have been brought against [them], but for

 a mistake concerning the proper party’s identity.” Fed. R. Civ. P. 15 (c)(1)(C) (i)-(ii). Here, there




                                                   7
Case 3:18-cv-11933-BRM-ZNQ Document 47 Filed 03/01/21 Page 11 of 11 PageID: 820




 is no dispute that the claims arise out of the same “conduct, transaction, or occurrence set out . . .

 in the original pleading.” However, the Court finds that Officers Sefick and Cipot could not have

 known that Plaintiffs would bring such claims against them more than four years after Ms. Wang’s

 knowledge of their involvement, then again after initial disclosures were produced by Defendants,

 and again after Defendants produced their investigative reports. In other words, Officers Sefick

 and Cipot could not reasonably believe that after all the available information to Plaintiffs, and

 Plaintiffs’ failure to make any effort to add them as defendants throughout the litigation, that

 somehow now they would be called upon to defend themselves in this action. Therefore, this

 factor weighs against granting leave to amend the complaint.

 IV.    CONCLUSION AND ORDER

            For the reasons stated above, and for other good cause shown,

            IT IS on this 1st day of March, 2021 ORDERED that:

            1. Plaintiffs’ Motion for Leave to File a Third Amended Complaint is hereby

                DENIED.




                                                            ____s/Zahid N. Quraishi_________________
                                                            ZAHID N. QURAISHI
                                                            UNITED STATES MAGISTRATE JUDGE




                                                   7
